Citation Nr: 0011361	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-08 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for L5-
S1 degenerative disc disease, status post laminectomy with 
sensory radiculopathy.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.



FINDINGS OF FACT

1.  The veteran, a physician, underwent a left 
hemilaminectomy with disc fusion at L5-S1 in October 1985 and 
a second laminectomy prior to his release from service in 
April 1997; after the surgeries, he reported persistent low 
back pain with radiculopathy and decreased sensation.

2.  VA examination in August 1997 revealed degenerative disc 
disease and neuropathy of L5-S1 with mild paravertebral 
spasm, sensory radiculopathy and depressed ankle reflexes.

3.  Orthopedic examination for disability evaluation purposes 
in August 1998 revealed a constant numb sensation in the 
distribution of the S1 nerve root with intermittent frequent 
pain which slowed the rate at which the veteran performed 
normal activities.

4.  The record shows that the veteran suffers from no more 
than moderate back impairment, without evidence of severe, 
recurring attacks; motion of the lumbar spine is within 
normal limits and is unaffected by pain; muscle power in all 
muscle groups is normal.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for L5-S1 degenerative disc disease, status post laminectomy 
with sensory radiculopathy, have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  Disability evaluations are determined 
by the application of VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4 (1999).  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (1999).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability, such as in this case, was 
not limited to that reflecting the then current severity of 
the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

A 20 percent rating is warranted for intervertebral disc 
syndrome which is moderate with recurring attacks.  A 40 
percent rating is warranted when the intervertebral disc 
syndrome is severely disabling with recurring attacks and 
intermittent relief.  The highest rating assignable under 
this code is 60 percent which requires a pronounced condition 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent knee jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.

A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of the above manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

A 10 percent rating is provided for slight limitation of 
lumbar spine motion.  A 20 percent rating requires moderate 
limitation of motion and a 40 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1999).  It should also be noted that 
use of terminology such as "mild" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated by the Board in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6 (1999).

38 C.F.R. § 4.71a Diagnostic Codes 5003 and 5010 apply to 
degenerative traumatic arthritis and provide that such 
diseases are evaluated based on limitation of motion of the 
affected part.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by X-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping.  A separate rating may be assigned where the 
symptomatology is distinct and separate.  Esteban, supra, 6 
Vet. App. at 262.

General Counsel for VA, in VAOPGCPREC 36-97 (December 12, 
1997), held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.


Factual background:  Service medical records show that the 
veteran was evaluated for complaints of back pain and 
underwent a left hemilaminectomy with disc fusion at L5-S1 in 
October 1995.  He thereafter underwent a second laminectomy.  
A January 1996 consultation record notes that the veteran 
experienced significant improvement after the second surgery.  
It is also noted that he complained of distal leg pain and 
paresthesias of the lateral foot.  The assessment was that 
the veteran was doing well and had good range of motion.  In 
March 1996, the veteran complained of low back and left leg, 
hip, and flank pain at the T/L (thoracolumbar) junction with 
hypermobile rib.  The assessment was disc syndrome status 
post surgery times 2, secondary mechanical factors with pain 
overlay probable.  In September 1996, the veteran reported 
that he experienced daily radiculopathy and low back pain 
which was troublesome but not that bad.  A November 1996 
report from the Orthopedic Spine Clinic notes that the 
veteran continued to complain of radiculopathy and low back 
pain.  He stated that it hurts to sit or stand.  He was 
awakened from sleep and was unable to find a "relief 
position."  The veteran's April 1997 report of separation 
examination noted L5-S1 laminectomy times two with persistent 
low back pain and decreased sensation.

An August 1997 report of VA general medical examination notes 
the veteran's medical history.  Upon physical examination, 
bilateral positive Lasegue's sign in the lower limbs was 
noted at 35 degrees.  Plantar and dorsiflexion of the feet 
were preserved with absent Babinski's sign.  Deep tendon 
reflexes were elicited at the knees but were depressed 
symmetrically at the ankles.  There was mild diminution of 
sensation to light touch along an L5-S1 radicular 
distribution of the right lower limb.  Position sense was 
intact.  Forward flexion of the lumbosacral spine was to 90 
degrees with low back pain and stiffness.  Normal lumbar 
lordosis was preserved.  There was mild paravertebral spasm.  
No kyphoscoliosis or punch tenderness was evident.  There was 
a well-healed surgical scar at the site of the posterior 
laminectomies.  The veteran's gait was normal, Romberg's sign 
was absent, and cerebellar and extraparameter neurologic 
examinations were normal.  The examiner concluded that the 
veteran had a well-documented history of L5-S1 degenerative 
disc disease, status post laminectomy with probable sensory 
radiculopathy as a residuum in the right lower limb along an 
L5-S1 distribution.  The depressed ankle reflexes also 
reflected L5-S1 neuropathy.  X-ray examination of the 
lumbosacral spine demonstrated relative narrowing of the 
lumbosacral joint.  

By a November 1997 rating decision, the RO granted service 
connection for L5-S1 degenerative disc disease, status post 
laminectomy with sensory radiculopathy as a residuum in the 
right lower extremity, and rated this disability as 20 
percent disabling effective from July 1, 1997.  

In a Notice of Disagreement which was received at the RO in 
February 1998, the veteran contended that he continued to 
experience severe back, left hip, and left leg pain at least 
once per week.  Included with his Notice of Disagreement were 
private reports of treatment for a disorder not on appeal as 
well as a November 1996 report of electroneuromyography (EMG) 
which was performed in service.  The EMG report noted 
abnormal findings indicative of a spinal nerve compromise 
involving either L5 or S1.

In his June 1998 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran claimed that "the limited (<5 min) VA 
exam did not accurately record" his disease.  He also stated 
that he welcomed "a more thorough exam, including an MRI," 
to resolve his case.  In connection with this substantive 
appeal, the veteran submitted a copy of a October 1996 
Radiology Examination Report, conducted during service.  This 
report noted a small left paracentral protrusion at L5-S1 and 
enhancing soft tissue adjacent to the ventral aspect of the 
thecal sac, which was consistent with epidural fibrosis.

In August 1998, the veteran was afforded an orthopedic 
examination by VA for disability evaluation purposes.  The 
report of this examination reflects that the veteran 
complained of constant numbness in the left lateral calf, 
numbness on the sole of his left foot, and frequent pain in 
the left buttock, hip, and low back area.  He also complained 
of left leg weakness and difficulty sleeping because of achy 
pain and tightness in the back.  The veteran reported 
recurrent painful flares  "some three times per week" 
lasting for several hours or through the night.  He described 
the painful flares as "not unbearable" and productive of no 
limitation of motion.  It was noted that "the pain is just 
increased [during the flares] and whatever activity is being 
done is performed but with more perception of more subjective 
pain."  It was also noted that the veteran was not under 
active treatment, had not seen a physician for his back 
condition during the last one and one-half years, took Motrin 
two time per day on a self-treating basis, and tried to do 
daily stretching exercises.  He did not require the use of 
crutches, a brace, or cane of any sort.  The examiner noted 
that the veteran's back condition affected his usual 
occupation in that, with the requirement of prolonged 
standing and wearing of heavy lead aprons, he experienced 
exacerbations of his back pain that did not prevent him from 
performing his usual occupation and daily activities; rather, 
the pain caused him to be slower in his work activities than 
otherwise.  

The August 1998 examination report reflects that the veteran 
walked with a normal appearing gait and could walk on his 
toes and heels without apparent difficulty.  His back was 
symmetrical on inspection and there were no cutaneous 
lesions.  He was mildly tender on palpation in the left 
paraspinous musculature near the lumbosacral junction and he 
had a one and one half inch long surgical incision in the 
midline at the lumbosacral junction which was supple and 
nontender.  Range of motion testing demonstrated that the 
veteran had flexion from zero to 80 degrees, extension from 
zero to 30 degrees, right and left lateral rotation from zero 
to 45 degrees, and right and left tilt from zero to 30 
degrees.  It was noted that normal ranges of motion were 
identical to those which were accomplished by the veteran.  
The veteran did not complain of increased pain with 
resistance of any of these motions and he did not describe 
pain when motion was attempted to be assisted beyond the 
normal range.  The examiner noted that the veteran was able 
to assume the sitting and supine positions without using 
assistive body mechanics and appeared comfortable while 
sitting.  He could perform sitting and supine straight leg 
raising from zero to 90 degrees, left and right, with no back 
pain or sciatica.  Ranges of motion of the hips, knees, and 
ankles were normal, all joints appeared normal, and 
measurements showed no atrophy.  Neurologic examination 
revealed that the veteran's muscle power was normal in all 
muscle groups.  Physical examination also showed that there 
was decreased sensation in the lateral thigh, lateral calf, 
lateral sole, and the ball of the foot.  Sensation over the 
medial instep and medial aspect of the heel was intact.  It 
was noted that normal reflexes were 2+ and examination of the 
veteran demonstrated that his patellar reflexes were zero, 
bilaterally; 2 at the right Achilles; and zero at the left 
Achilles.  X-ray films showed some removal of the left sided 
lamina of the body of L5 as well as some removal of the 
lamina on the right side and marked disc space narrowing at 
L5-S1.  The diagnosis was herniated nucleus pulposus 
syndrome, L5-S1, with left sided radiculopathy - 
postoperative.  The examiner commented that, as a result of 
his surgical treatment, the veteran is left with residuals 
consisting of a constant numb sensation in the distribution 
of the S1 nerve root and intermittent frequent pain which is 
not severe.  The examiner opined that the veteran's range of 
motion was unaffected by pain.  Pain slowed the rate of 
performing different motions but did not "eliminate" the 
veteran's active or passive range of motion.  

Analysis:  Initially, the Board notes the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran is awarded service connection 
for a disability and appeals the RO's initial rating 
determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim. 38 U.S.C.A. § 5107(a).  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been afforded VA examinations, and there is no 
indication that there are additional records that have not 
been obtained and that would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 1 Vet. App. at 54.

The veteran's service-connected back disability is currently 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  For a higher disability rating under 
this code, the veteran must demonstrate that he suffers from 
severe, recurrent attacks, with intermittent relief, or from 
a pronounced condition with persistent symptoms.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293.

The Board has carefully reviewed the evidence of record, 
which has been reported in detail above.  Significantly, the 
August 1998 orthopedic examiner noted that, as a result of 
his surgical treatment, the veteran is left with residuals 
consisting of a constant numb sensation in the distribution 
of the S1 nerve root and intermittent frequent pain which is 
not severe.  The examiner's report also revealed that the 
veteran's back condition affects his usual occupation in 
that, with the requirement of prolonged standing and wearing 
of heavy lead aprons, he experiences exacerbations of his 
back pain that do not prevent him from performing his usual 
occupation and daily activities; rather, the pain causes him 
to be slower in his work activities than otherwise.  
Accordingly, the objective medical evidence does not 
demonstrate severe impairment or persistent symptoms as 
required for a higher disability rating under Diagnostic Code 
5293.

Moreover, during his most recent VA examination in August 
1998, the examiner observed that the veteran walked with a 
normal gait and had only mild tenderness to palpation in the 
left paraspinous musculature near the lumbosacral junction.  
The examiner further observed that the veteran had normal 
range of motion and no loss of motion due to  pain.  Although 
the veteran reportedly experiences difficulty sleeping due to 
back discomfort, there is no indication that he experiences 
severe, recurring attacks.

The Board notes that the claims file reflects that the 
veteran is a physician and is accomplishing his residency in 
radiology.  Thus, he is competent to provide evidence as to 
matters requiring specialized medical knowledge, skill, 
expertise, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  In this regard, although the 
veteran's June 1998 VA Form 9 includes his statement that he 
experiences "severe recurring attacks of pain, with minimal 
intermittent relief, and persistent symptoms of left lower 
extremity muscle spasms and absent left ankle reflex"; 
during his orthopedic examination two months later, the 
veteran indicated that the flares of low back pain just 
increased the time required to perform whatever activity was 
being done.  This evidence appears to confirm that the 
veteran's back disability is productive of no more than 
moderate impairment.

Therefore, the Board concludes that the preponderance of the 
evidence is against a higher rating of 40 percent or 60 
percent under Diagnostic Code 5293.  In essence, the 
objective medical evidence discussed above does not reveal 
that the veteran's back disability is manifested by severe, 
recurrent attacks, with intermittent relief, or by a 
pronounced condition with persistent symptoms.  The Board has 
been unable to identify any specific medical evidence which 
is consistent with symptoms warranting a higher disability 
rating.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding more or 
less movement than normal, weakness, excess fatigability, 
incoordination, pain on movement of a joint, swelling, 
deformity or atrophy.  See DeLuca, supra, 8 Vet. App. at 204-
207, VAOPGCPREC 36-97.

The evidence indicates that the veteran has no loss of motion 
due to pain and that he is able to perform the duties of his 
occupation.  There is neither evidence of atrophy nor of 
incoordination.  Notably, the veteran has normal range of 
motion and can extend with either no discomfort or without 
significant discomfort.  Additionally, the medical evidence 
shows that the veteran can walk on his heels and toes without 
apparent difficulty.  In this case, the veteran has not 
demonstrated any additional significant functional loss to 
warrant an increased evaluation based on 38 C.F.R. §§ 4.40 
and 4.45.

Since a higher disability rating is not warranted under 
Diagnostic Code 5293, the Board has explored the possibility 
of applying a different Diagnostic Code to the veteran's 
disability.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
Board must therefore consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board will first consider the potential application of 
Diagnostic Code 5295, lumbosacral strain.  The evidence does 
not show that the veteran's back disorder is manifest by 
severe symptoms of lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes.  Granted, 
the evidence does show marked disc space narrowing at L5-S1.  
However, there is no evidence of abnormal mobility on forced 
motion.  Consequently, the veteran does not meet or nearly 
approximate the criteria for a disability rating in excess of 
20 percent under Diagnostic Code 5295.  38 C.F.R. § 4.71a.

The Board has also considered whether a disability rating may 
be appropriately assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, which pertains to limitation of motion.  In this 
regard, range of motion testing during the August 1997 VA 
examination revealed flexion to 90 degrees and the August 
1998 orthopedic examination demonstrated that the veteran had 
normal motion of the back and did not complain of increased 
pain with resistance or when motion was attempted beyond the 
normal range.  Accordingly, inasmuch as severe limitation of 
motion has not been shown, an evaluation in excess of 20 
percent under Diagnostic Code 5292 is not warranted.  

Finally, the Board has considered 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, pertinent to arthritis, because X-rays 
have revealed marked disc space narrowing at L5-S1.  However, 
since the veteran is already evaluated as 20 percent disabled 
under Diagnostic Code 5293 a separate rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 is not warranted.

In summary, the Board concludes that the veteran is most 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  After reviewing the evidence of record, and for the 
reasons and bases discussed in detail above, the Board finds 
that the preponderance of the evidence is against assignment 
of a rating in excess of 20 percent for the veteran's 
service-connected back disability.  The benefit sought on 
appeal is, therefore, denied.

As discussed above, in Fenderson v. West, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability, was not limited to that 
reflecting the then current severity of the disorder.  In 
this case, the RO has assigned a 20 percent disability rating 
for the veteran's service-connected back disability to the 
day following separation from active service, July 1, 1997.  
The Board has reviewed and discussed the evidence above.  
There is no indication that the severity of the service-
connected back disability exceeded the 20 percent level at 
any time since the veteran's discharge from active duty.  
Accordingly, in this case staged ratings are not appropriate.


ORDER

Entitlement to a rating in excess of 20 percent for L5-S1 
degenerative disc disease, status post laminectomy with 
sensory radiculopathy, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

